DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 11/17/2021.
Claims 1, 3, 7, 11 and 15 are currently pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 7, 11 and 15 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“a preconfigured uplink resource (PUR) configuration including information on (i) periodic uplink transmissions using the PUR, (ii) a time alignment (TA) validity check window, and (iii) a stable TA window,
wherein the TA validity check window and the stable TA window are related to each uplink transmission of the periodic uplink transmissions,
wherein the information on the periodic uplink transmissions includes information on (i) a first uplink transmission to be performed at a first time point, (ii) a second uplink transmission, subsequent to the first uplink transmission, to be performed at a second time 
performing the first uplink transmission at the first time point;
configuring the stable TA window corresponding to the first uplink transmission upon performing the first uplink transmission, wherein the stable TA window is configured between the first time point to a third time point;
skipping a TA validity check while in the stable TA window;
configuring the TA validity check window corresponding to the second uplink transmission, wherein the TA validity check window is configured between the third time point and the second time point; 
performing the TA validity check while in the TA validity check window“ in combination with other claim limitations as recited in independent claim 1 and independent claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        November 29, 2021